Citation Nr: 1136900	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-07 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased disability evaluation in excess of 20 percent for degenerative joint disease of the cervical spine with tension headaches.

2. Entitlement to an increased disability evaluation in excess of 20 percent for post operative sacroiliac joint degenerative arthritis.

3. Entitlement to an increased disability evaluation in excess of 20 percent for left shoulder bursitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to October 1996.

This appeal to the Board of Veterans' Appeals (Board) is from the January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This matter has subsequently been transferred to the RO in Waco, Texas.


FINDINGS OF FACT

1. The Veteran does not have forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine and has not had an incapacitating episode of at least 4 weeks but less than 6 weeks during the past 12 months due to his cervical spine disability.  

2. Service-connected headaches, a residual of the injury of the Veteran's, should be separately rated.  

3. Prior to November 30, 2006, the Veteran's service-connected sacroiliac joint degenerative arthritis, post operative, was manifested by complaints of pain and a limitation of low back flexion to 40 degrees, but without incapacitating episodes requiring bed rest prescribed by a physician.

4. For the period beginning November 30, 2006, to January 29, 2009, the Veteran's service-connected sacroiliac joint degenerative arthritis, post operative, was manifested pain and forward low back flexion that was limited to 20 degrees.

5. Since January 29, 2009, the Veteran's service-connected sacroiliac joint degenerative arthritis, post operative, was manifested by complaints of pain and a limitation of flexion to 40 degrees, but without incapacitating episodes requiring bed rest prescribed by a physician.

6. Despite the Veteran's subjective complaints of instability, stiffness, and lack of endurance of the left shoulder, there is no objective evidence confirming any recurrent left shoulder dislocations during any period of the appeal.  The Veteran has never manifested fibrous union, nonunion, or loss of head of the humerus during any period of the appeal.


CONCLUSION OF LAW

1. The criteria for an evaluation in excess of 20 percent disabling for service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 5242 (2010)

2.  A separate 10 percent rating, but no greater, for headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.71a, 4.124a, Diagnostic Code 8100 (2010).

3. Prior to November 30, 2006, the schedular criteria in excess of the 20 percent rating for orthopedic impairment from the Veteran's low back disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

4. For the period from November 30, 2006, to January 29, 2009, the schedular criteria for a 40 percent rating, but not higher, for orthopedic impairment from the Veteran's low back disability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

5. Since January 29, 2009, the schedular criteria in excess of the 20 percent rating for orthopedic impairment from the Veteran's low back condition have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

6. The criteria are not met for a disability rating higher than 20 percent for the Veteran's left shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5019-5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice. Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, a letter dated June 2008 provided the Veteran with all of the necessary notice.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in January 2009, November 2006, and November 2005, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Veteran's Social Security Administration (SSA) records were also obtained and incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Degenerative joint disease cervical spine with tension headaches and post operative sacroiliac joint degenerative arthritis

For historical purposes, service connection was established for both a low back and cervical spine disability, based in part on a review of his service treatment records which document treatment for back pain in service, and contemporaneous diagnoses of neck and low back disabilities.  A 10 percent evaluation was assigned for the low back disability, effective from October 1996 to October 2002, and a 20 percent evaluation was assigned thereafter.  A 20 percent evaluation was assigned for the cervical spine disability effective in October 1996.  In October 2006, the Veteran filed a claim for increased ratings for these disabilities.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran has a diagnosis of degenerative disc disease of the low back.  Therefore, his back disability can be evaluated under General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months;

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

For purposes of assigning evaluations under Code 5243, intervertebral disc syndrome, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2010). 

Note 2: If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, as the Veteran has complained of headaches along with his service-connected cervical spine disability, it is pointed out that migraine headaches are evaluated under 38 C.F.R. § 4.124, Diagnostic Code 8100 (2010).  This code provides for the assignment of a 50 percent rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  With characteristic prostrating attacks occurring on average once a month over the last several months, a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted, and with less frequent attacks a noncompensable rating is assigned.

As the above rating code applies to both issues for an increased rating of DJD cervical spine with tension headaches and post operative sacroiliac joint degenerative arthritis, the Board will first discuss the Veteran's claim for his cervical spine disability with tension headaches. 

Cervical Spine and Headaches

According to the evidence of record, in November 2006 the Veteran was afforded a VA examination where he reported persistent neck pain which he rated as a 6 on a scale of 10.  He stated the pain was severe twice a week and can last two to four hours.  He denied acute flare ups lasting more than twenty four hours in the past year.  He also stated that the pain and headaches occur together and may last three to four hours.  The Veteran denied any history of convulsions, paralysis or any other symptoms associated with the neck pain or headaches.  In addition, the Veteran denied any incapacitating episodes of neck pain for the past twelve months that would require a physician prescribed bedrest.  See VA examination, dated November 2006.

A physical examination revealed the cervical spine was not tender and did not have spasms.  The range of motion was forward flexion of 40 degrees with no pain; extension 45 degrees with pain at the end of the motion; right lateral bending at 32 degrees with pain at the end of the motion; left lateral bending at 30 degrees with pain at the end of the motion; and left and right rotation with pain on the left and no pain on the right.  Repetitive testing revealed painful motion at the end of each range of motion with no fatigue, impaired endurance, or weakened motion.  There was no change in active or passive range of motion during repeat testing against resistance and no additional losses of range of motion were recommended for the cervical spine due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flares.  Id. 

On January 29, 2009, the Veteran was afforded another VA examination where he reported headaches emanating from the cervical area.  The Veteran stated his neck pain was constant and severe.  See VA examination, dated January 2009.

Range of cervical spine motion studies revealed forward flexion to 45 degrees; extension at 25 degrees, left and right lateral flexion at 30 degrees, left and right lateral rotation at 50 degrees.  The Veteran noted pain at the end of all range of motions.  There was no change in motion upon repeated and resisted testing.  There were no additional limitations noted.  There was no evidence of ankylosis, abnormality of musculature of the cervical spine.  The examiner noted there were no effect on his occupation (as he was on Social Security disability) or on his daily activities.  Id. 

An X-ray of the cervical spine revealed a partial fission of vertebral bodies in C3, C4, and C5 with mild narrowing of C5-C6 interspace, mild narrowing of interspace with small anterior osteophytes at C6-C7.  The intervertebral disc spaces C2-C3 and C7-T1 appeared normal.  A lateral view showed additional bone overlying the region of the C5 spinous process area.  There was no focal lytic or sclerotic bony lesions.  Soft tissue anterior to the cervical spine were not widened and were otherwise unremarkable.  Id. 

In this case, the medical evidence of record does not show that the Veteran's cervical spine disability is manifested by forward flexion limited to 15 degrees or less and there is no evidence of ankylosis of the cervical spine.  Thus, the Board finds that an evaluation higher than the currently-assigned 20 percent evaluation for the service-connected cervical degenerative joint disease of the cervical spine with tension headaches is not warranted at any time during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

In coming to this conclusion, the Board has considered whether an increased disability rating is warranted for the Veteran's cervical spine disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.49, and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, importantly, the Veteran has been repeatedly found not to exhibit any additional limitation of motion of his cervical spine due to pain, fatigue, weakness, or lack of endurance after repetitive use.  Thus, the Board concludes that the Veteran's painful motion is contemplated by the currently assigned 20 percent evaluation for his service-connected cervical spondylosis and that the assignment of a higher disability rating based on the DeLuca factors is not warranted.

While the Board is denying an increased rating for the Veteran's cervical spine motion based essentially on limitation of motion findings, it is noted that the disability is characterized as degenerative joint disease of the cervical spine with tension headaches.  

Regarding these headaches, the Board finds that the Veteran's symptomatology meets the criteria for a separate rating for headaches associated with his cervical spine disability.  The Board notes that the Veteran's headaches have been documented by both the November 2006 and January 2009 VA examiners.  Although the record does not suggest that the Veteran's headaches are prostrating, the record does show that the Veteran has frequent headaches.  The rating schedule does not specifically address non-prostrating headaches; however, the Board finds that the Veteran's headaches constitute a disability warranting a 10 percent rating, pursuant to Diagnostic Codes 8199-8100.  38 C.F.R. § 4.124.  Absent evidence of prostrating headaches, the Board finds that a rating in excess of 10 percent is not appropriate in this case.

Low Back Disability

Turning to the evidence regarding the claim for an increased rating for service-connected post operative sacroiliac joint degenerative arthritis, during the VA examination of November 2005, the Veteran reported pain and moderate discomfort.  He stated he lost 157 hours of work in the past year as a postal worker, which is almost four weeks.  The Veteran also stated that flare-ups were caused by pushing, lifting, and shoving.  He stated he used to use a brace but does not anymore.  He reported tenderness with standing and walking.  See VA examination dated November 2005. 

A physical examination revealed a low back range of motion of flexion to 45 degrees which increased to 50 degrees after five repetitions.  The Veteran reported increasing severe discomfort with each repetition but did not lose motion.  Extension backwards was 20 degrees and reduced to 15 degrees after five repetition with severe discomfort reported.  Left and right lateral flexion was 25 degrees without reduction by resistance or repetition but with discomfort particularly on the left lateral flexion.  Left and right rotation is to 25 degrees with significant discomfort reported to the left but without reduction by resistance or repetition and no shortening of duration.  There was no radicular pain and no sensory deficit reported in his legs.  Id. 

As discussed above, in November 2006, the Veteran was afforded another VA examination.  He described the pain and spasms were "across the lower back and goes down to the right leg, the upper thigh, the backside of the knee associated with tingling sensation.  There was no pain down to the left leg, but he complained numbness of the left leg up to the left knee."  The Veteran stated he had incapacitating episodes of back pain for the past twelve months at least 12 times but he was requested to stay in bed prescribed by his doctor at least two days at a time. The Veteran stated the pain increased when lifting more than 20 pounds, bending over, standing for more than 2 hours, sitting for more than an hour, and walking for more than an hour.  See VA examination, dated November 2006.

Range of low back motion studies revealed forward flexion of 20 degrees with pain, extension of 20 degrees with pain, left lateral bending at 10 degrees with pain, right lateral bending at 15 degrees with pain at the end; left and right rotation at 15 degrees with pain at the end.  In addition, repeated testing revealed the same measurements with no fatigue, no impaired endurance and with pain limiting all the range of motion.  Id. 

As also noted, on January 29, 2009, the Veteran underwent another VA examination.  During this examination, he reported constant low back pain into the right leg to the distal third of the lower leg.  He reported increasing low back pain daily with prolonged walking or standing lasting 20-30 minutes that eases with rest.  No additional limitation of motion or functional impairments were noted during flare-ups.  The Veteran noted constant numbness and weakness in the right leg with no other symptoms.  The Veteran walks unaided but does use a cane and scooter as well.  The examiner noted there was no effect on his daily activities or on his occupation as he was receiving Social Security disability.  See VA examination, dated January 2009.

Range of motion studies revealed forward flexion to 65 degrees; extension to 20 degrees; left lateral flexion at 15 degrees; right lateral flexion at 10 degrees; left lateral rotation at 20 degrees; and right lateral rotation at 10 degrees.  The Veteran reported pain on flexion from 45 degrees to 65 degrees with no pain from 0 to 45 degrees and at end of all other range of motions.  The examiner determined there was no change in motion upon repeated and resisted testing of the spine and no additional limitations or weakness noted.  There were objective findings of tenderness in the lumbar muscles and the right sciatic notch.  There were no spasms or guarding noted and no postural abnormalities, ankylosis, or abnormality of musculature of the back.  Id. 

The examiner noted two X-rays of the lumbar spine; taken in January 2008 and August 2008.  The January 2008 X-ray revealed postoperative changes status post lumbar fusion with fractured L5 pedical screws near their dorsal insertion.  There was no evidence of acute fracture or destructive osseous lesion.  Degenerative facet sclerosis was seen in the lower lumbar spine.  The impression upon the August 2008 X-ray was status post lateral bilateral fusion L4-L5 and prosthetic cage type of disc interposed at the L4-L5 level.  No evidence of retraction of the anchoring screws or osteomyelitis.  No definite screw fracture was visualized.  Id.  

Based on the medical evidence of record, the Board finds that when applying the general rating formula to the Veteran's low back disability, there is no competent medical evidence to warrant a rating in excess of 20 percent prior to November 30, 2006, and since January 29, 2009.  There was no objective finding of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  The November 2005 VA examination revealed forward flexion at 45 degrees and the January 2009 VA examination revealed forward flexion to 65 degrees with pain at the end range.  As such, staged ratings are warranted in this appeal.

Further, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for intervertebral disc syndrome.  To that end, there has been no medical evidence showing that the Veteran has been prescribed bed rest due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for intervertebral disc syndrome.  Again, the VA examinations did not report any periods of incapacitation over the past 12 months. 

Between November 30, 2006, to January 29, 2009, the evidence of record indicated that the Veteran's forward flexion that was limited to 20 degrees.  As such, the Board finds that he is qualified to receive a 40 percent disability rating for that time period.  However, there is no evidence of unfavorable ankylosis of any part of the spine to warrant an increased rating of 50 or 100 percent under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, based on the medical evidence of record, the Board finds that the Veteran does meet the criteria for a disability rating of 40 percent from November 30, 2006, to January 29, 2009.  In addition, there is no evidence that he experiences such episodes for a total duration of at least 6 weeks a year to warrant an increased rating of 60 percent under Diagnostic Code 5243.

The Board acknowledges that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  The evidence demonstrates the Veteran had tenderness, but there was no evidence of weakness, fatigue, reduced endurance, or incoordination.  Therefore, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current ratings.  

With respect to neurologic abnormalities, pursuant to Note (1) of the general rating formula for disease and injuries of the spine, the Board recognizes that the Veteran has already been separately service connected for neuropathy, right lower extremity associated with sacroiliac joint degenerative arthrtitis, post operative, at a 10 percent disability rating, effective March 20, 2004.  In addition, the Veteran as not claimed his neuropathy disability has worsened.  Therefore, this issue is not before the Board for adjudication.

Left shoulder bursitis

For historical purposes, the Board notes that the RO also established service connection for a left shoulder disability, concluding that, among other things, that the disorder was the result of cervical spine surgery (and as discussed above service connection is in effect for a cervical spine disability).  A 20 percent evaluation was assigned for the disability.  In October 2006, the Veteran filed a claim for increased ratings for this left shoulder disability.  

The RO has evaluated the Veteran's left shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 5019-5201.  See 38 C.F.R. § 4.27 (2010).  This hyphenated diagnostic code may be read to indicate that bursitis is the service-connected disorder, and it is rated as if the residual condition is limitation of arm motion under 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under 5019, bursitis is to be rated on limitation of motion of affected part as degenerative arthritis.  In turn, limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201.  The Board further notes that there are findings of degenerative changes in the left shoulder and that under DC 5003 arthritis will be rated on the basis of limitation of motion of the affected joint.

The rating criteria for the shoulder are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2010).  Diagnostic Codes 5200-5203 distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2010).  The medical evidence, such as the August 2007 VA examination report, shows that the Veteran is right handed.  Therefore, the criteria referencing the minor extremity are for consideration here.

The most pertinent rating criteria that appear applicable here are those for limitation of the arm.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2010).

Diagnostic Code 5201 provides that limitation of motion of the arm is rated as follows for the minor extremity (as here): A 20 percent rating is warranted for limitation of motion at the shoulder level (e.g., flexion to 90 degrees).  A 20 percent rating is additionally warranted for limitation of motion of the arm midway between the side and shoulder level (e.g., flexion between 25 to 90 degrees).  A 30 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, for impairment of the humerus in the minor arm: A 20 percent rating is warranted when there is malunion, with moderate or marked deformity.  A 20 percent rating is additionally warranted for recurrent dislocations of the minor arm at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at shoulder level; and when there are frequent episodes and guarding of all arm movements.  A 40 percent rating is warranted for fibrous union of the minor arm.  A 50 percent rating is warranted for nonunion (false flail joint) of the minor arm.  A maximum 70 percent rating is warranted for loss of head (flail shoulder) of the minor arm.

Diagnostic Code 5203 provides that malunion of the clavicle or scapula may be assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent evaluation.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating.  In cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.

As discussed above, the Veteran underwent a VA examination in November 2006 where he reported that the bursitis started in 1993 and was subsequently treated.  He described daily pain where it increased when he raised his arm.  The Veteran stated he did not wear a brace and that his left shoulder affected his occupation because of pain following repeated use and lifting.  See VA examination, dated November 2006.

A physical examination of the left shoulder revealed no swelling, tenderness, or atrophy of the muscles.  The active range of motion was as followed: elevation at 95 degrees; abduction at 85 degrees; internal rotation at 82 degrees; and external rotation at 62 degrees.  All ranges of motion included pain at the end of the motion.  Following repeated testing with a use of a five pound weight, the Veteran reported painful motion with no fatigue, impaired endurance, or weakened movement.  There was also no additional loss of range of motion.  Id.

During the January 2009 VA examination the Veteran reported left shoulder stiffness, instability, and lack of endurance.  No flare-ups were noted.  The Veteran did not use a brace.  There were no episodes of dislocation or recurrent subluxation.  The range of motion were the following: forward flexion at 95 degrees; abduction at 95 degrees; external rotation at 90 degrees; internal rotation at 90 degrees; and adduction at 20 degrees.  The Veteran reported pain at the end of all range of motions with no pain from 0 to the end of the range of motion.  There was change in motion upon repeated and resisted testing of the joint and no additional limitation or weakness noted.  No ankylosis was present.  See VA examination, dated January 2009.

Applying the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's impairment from his left shoulder disability does not suggest that he had sufficient symptoms so as to a warrant an evaluation in excess of 20 percent at any time during the pendency of this appeal.  While clinical findings from the two VA examinations showed some limitation of motion of the left shoulder, the Veteran was able to raise his arm to shoulder level and above. There was no evidence or history of dislocations or any evidence of impairment of the humerus, such as malunion, fibrous union, nonunion or loss of head of the humerus (flail shoulder).  Thus, there is no basis for an evaluation in excess of 20 percent under Diagnostic Codes 5010-5201, or under any other potentially applicable rating provision.

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the Veteran reported chronic pain and instability in the left shoulder, there was no objective evidence of any actual instability, no history of any dislocations of the shoulder, and no additional limitation of motion at any time during the pendency of this appeal.  In sum, the evidence of record does not show any additional functional impairment in the left shoulder commensurate with the criteria for an evaluation in excess of the 20 percent rating currently assigned.

The Board recognizes that the Veteran has chronic left shoulder pain on a daily basis.  However, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any additional functional loss of use due to pain or on repetitive use to the degree necessary for the assignment of a higher evaluation.  As there is no objective evidence of any additional functional loss of use due to pain or on flare-ups, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for the assignment of a higher evaluation.




Extraschedular consideration

The Board has also considered assignment of an extraschedular evaluation.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and it is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra.

In this case, the rating schedule is adequate and the next higher evaluation is not warranted.  It fully contemplates the described symptomatology and allows for higher levels of functional disability than that currently assigned should the condition worsen.  Therefore, no referral for extraschedular consideration is required.



ORDER

Entitlement to an increased disability evaluation in excess of 20 percent for degenerative joint disease of the cervical spine is denied.

A separate 10 percent rating, but no greater, for headaches is granted.

Prior to November 30, 2006, entitlement to an increased disability evaluation in excess of 20 percent for post operative sacroiliac joint degenerative arthritis is denied.

For the period between November 30, 2006, to January 29, 2009, a 40 percent rating for post operative sacroiliac joint degenerative arthritis is granted.

Since January 29, 2009, entitlement to an increased disability evaluation in excess of 20 percent for post operative sacroiliac joint degenerative arthritis is denied.

Entitlement to an increased disability evaluation in excess of 20 percent for left shoulder bursitis is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


